DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 9/13/21 have been fully considered but they are not persuasive. In reference to applicant’s argument that the added limitation to claim 1 is not taught by the prior art combination Kofoed/Chitayat, the new added limitation is an inherent feature of an optical receiver. The primary purpose of an optical receiver is to receive the light transmitted by an optical transmitter and convert said light into an electrical signal. The examiner has attached to this Office Action, a copy of Chapter 2 of the book “Optical and Wireless Communication” by Matthew Sadiku, first published in 2002, where the fundamental characteristics and functions of optical transmitters and receivers are described. The examiner believes the rejection as previously presented clearly describes the claimed invention. A person skilled in the art would have known the basic properties and components of optical transmitters/receivers.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5, 7-11, and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kofoed (US Patent 5690209) and Chitayat (US Patent 5965963).
Claims 1, 9, and 17, Kofoed teaches a conveyor system comprising a plurality of movers 14, a plurality of electrical devices 50/51 connected to the movers; a track 10 which defines a continuing path for the movers; and a plurality of power converters found in the electrical devices for outputting power to the plurality of movers. Although, Kofoed describes in col. 4 lines 1-22 that CPU 44 could be used to monitor if an object has been placed on the plurality of movers and includes a communication unit 45 which transmits and receives information from the elements in the system, Kofoed does not clearly describe the use of optical transmitters and receivers.
However, Chitayat teaches a conveyor system comprising a linear motor for operating a movable unit 12; an optical sensor 46 which outputs a signal to pulse generator 48 based on the movement of unit 12; a transmitter 52 for sending feedback information to motor controller 18 which is received by data receiver 54.
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use optical transmitters/receivers to control operation of the movable units (movers) in a conveyor system, since as described by Chitayat in col. 11 lines 54-64, transmitters/receivers are commonly used to obtain precise position feedback that can be used by a system controller to monitor and control the operation of a system.
Claims 2, 10, 14-16, and 20-21, Kofoed and Chitayat both teach a continuous track having a plurality of segments. Chitayat describes each segment comprising a transmitter and a data receiver (see fig. 5 and corresponding description). Additionally, 
Claims 3 and 11, Kofoed teaches an electrical energy storage device 40.
Claim 5, Kofoed teaches a generator 30 mounted on each of the movers 14, a drive wheel 19/20 driven by the generator, wherein power from the generator 30 is received by power converter as well as the rest of the system elements.
Claim 7, Kofoed inherently teaches a rectifier for converting the voltage from generator 30 into DC voltage stored in the battery 40. He also teaches an inverter 43 for controlling motor 31.
Claim 8, Kofoed describes in fig. 3 that the converted DC voltage stored in battery 40 is increased by power converter 41.
Claim 18, Kofoed describes receiving power from generator 30, converting said power to a form that can be stored in battery 40, and increasing the voltage outputted by the battery to a greater value by using converter 41, wherein the increased voltage is used to operate the motor in each of the movers.
Claim 19, the electrical elements in Chitayat inherently use power from a power source.
Claim Objections
5.	Claims 4, 6, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RINA I DUDA/Primary Examiner, Art Unit 2846